DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2021 has been entered.
Claim Rejections - 35 USC § 112
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “ the plate member is attached is in close contact with a second surface of the case” in claim 1 containing the term “close” is relative and therefore is indefinite absent any definition provided in the instant specification. Claims 2, 4 and 5 fail to cure the deficiency and as dependent claims are also rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (US 20130089763).
Regarding claim 1, Lee discloses a battery pack 1 [0052] comprising a battery module 100 including a plurality of battery cells 10 having vents 13, when gas pressure generated from inside the battery cells 10 increases above a certain pressure (e.g., a predetermined pressure), the vents 13 function as a passage discharging the gas from the battery cells 10 [0045], and as such function as the discharge valve, see also figure 3. Lee further discloses the battery module includes a housing 130 ([0041]; see also figure 1), and a degassing cover 123 provided between the vents 13 (discharge valve) and the case 130 (see figures 1, 2 and 3).  Examiner notes that the degassing cover 123 reads on the claimed plate member. The degassing cover 123 (plate member) is arranged to overlap with vents 13 (discharge valve) when the battery and the degassing cover 123 (plate member) are planarly viewed from direction normal to a surface of the battery provided with the vents 13 (discharge valve) ([0040], see also figure 3). Lee further discloses, see figures 1, 2 and 5, the degassing cover 123 (plate member) is attached in close contact with a second surface (cover 120) of the case (housing 130), that faces the first surface of the battery module 100.  (CLAIM 1)

    PNG
    media_image1.png
    401
    593
    media_image1.png
    Greyscale

Lee et al., figure 1

    PNG
    media_image2.png
    300
    516
    media_image2.png
    Greyscale

Lee et al., figure 2

    PNG
    media_image3.png
    502
    547
    media_image3.png
    Greyscale

Lee et al., figure 3 

    PNG
    media_image4.png
    283
    568
    media_image4.png
    Greyscale

Lee et al., figure 5 
Lee further discloses a plurality of battery cells 10 are stacked to form a battery stack, (see figure 3), the plurality of battery  cells 10 each have a vent 13 on the  first surface of  the battery module and the degassing cover 123 ( plate member)  extends in a stacking direction of the plurality of battery cells  and is continuously formed with respect to the  vents 13 (discharge valve) of each of the battery cells  (see fig. 3 degassing cover 123 extends in a stacking direction and continuously formed with respect to the vent 13 of each plurality of battery cells 10). (CLAIM 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee at al., (US 20130089763) as applied to claims 1 and 2  above, and further in view of Takasaki et al., (US 7771865). 
Regarding claims 4 and 5, Lee discloses all of the limitations as set forth above in claims 1 and 2. Lee does not disclose an upper case made of resin. Takasaki teaches a battery unit 14 including a battery case 50 where a plurality of battery modules 60 are stored in the battery case ([col.4/L21-26] see fig. 5),  the battery case 50 includes a tray member 51 located in the lower part, and  a cover  member 52 located in the upper part ([col.4/L 35-37]).  Examiner notes that tray member 51 is the lower case and cover member 52 is the upper case.  Takasaki further discloses cover member 52 is made of an integrally molded article of a synthetic resin reinforced by fiber [col.7/ L 33-34]. The battery case 50 covers the battery module for additional storing and is used as a waterproof seal member [col.7/ L40-49].  
It would have been obvious to one having ordinary skill in the art to cover the battery of Lee with the case of Takasaki in order to provide additional storage for the battery and to further aid in the efficiency of the battery. Therefore modified Lee further discloses the case includes: a lower case in which the battery is disposed; and an upper case provided above the lower case, the plate member is provided between the discharge valve and the upper case, and the upper case is made of resin.
Response to Arguments
Applicant's arguments filed May 21, 2021 have been fully considered but they are not persuasive.  Applicant asserts that the Lee fails to teach the  plate member (degassing cover 123) provided between the discharge valve (vent 13) and the case (housing 130),  is not close in contact with a second surface of the case that faces the first surface of the battery pack.
 Applicant assertion is not persuasive.  See figures 1,2 and 5 the plate member - degassing cover 123, (shown in the figure 1 as parts 123c and 123d ) is in close contact with a second surface (cover 120) of the case (housing 130)  that faces the first surface of the battery pack (battery module 100).  The cover 120 is part of the housing 130, and the cover 120 is the second surface of the case that faces the first surface of the battery pack. The cover 120 is fitted onto the degassing cover 123, and therefore 123 is in close contact with the second surface 120  of the case 150 that faces the first surface of the battery pack.  Further, the term “close” in the phrase “close contact” is relative and therefore not really defined.  
Applicant further asserts that in Lee, the top cover 120 does not contribute to the increase of the strength of the housing 130.  The top cover of Lee does not need to contribute to the increase of the strength of the housing as that is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further applicant makes a number of assumptions which cannot be construed as evidence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NIARA TRANT/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722